Filed by Franklin Value Investors Trust on behalf of Franklin Small Cap Value Fund Pursuant to Rule 425 under the Securities Act of 1933. Subject Company: Franklin Value Investors Trust on behalf of Franklin All Cap Value Fund File No. 333-207715 Franklin All Cap Value Fund Meeting Date: March 11th, 2016 Outbound Script Toll-Free #: 1-844-700-1421 Greeting: Hello, is Mr./Ms. available? IF YES: IF Stockholder NOT AVAILABLE: Hi Mr./Ms. , my name is Is there a better time to reach Mr./Ms.? and I am calling on a recorded line on (IF YES) Make note & set up call back time. behalf of your investment in the Franklin All Cap Value Fund. The fund sent you proxy materials requesting that you vote your eligible shares prior to the upcoming Special Shareholder's meeting scheduled to be held on March 11th, 2016. Your Board of Directors has recommended you vote YES on the proposal and we are calling to ask if you would like to vote along with the recommendations of the board? IF YES: IF Not sure how to vote Thank you. For the record, would you please state your You may cast a FOR vote, an AGAINST vote or an full name and mailing address? ABSTAIN vote on the proposal. Again, my name is , a proxy voting How would you like to cast your vote on the proposal? specialist on behalf of Franklin All Cap Value Fund. Today’s date is and the time is Thank you. For the record, would you please state your Eastern Time. full name and mailing address? Mr./Ms. , I have recorded your [FOR] Again, my name is , a proxy voting vote, in accordance with the Board’s recommendation specialist on behalf of the Franklin All Cap Value Fund. with respect to the proposal as set forth in the proxy materials you received. We will be mailing you a written confirmation of your Today’s date is and the time is vote within 72 hours. Eastern Time. If you wish to make any changes you may contact us by Mr./Ms. , I have recorded your vote to calling 1-844-700-1421, Monday-Friday 9am-6pm EST. (repeat vote intention) with respect to the proposal as Thank you very much for your time and your vote. We set forth in the proxy materials you received. We will be hope you have a great day/evening. mailing you a written confirmation of your vote within 72 hours. If you wish to make any changes you may contact us by calling 1-844-700-1421, Monday-Friday 9am-6pm EST. Thank you very much for your time and your vote. We hope you have a great day/evening. What I am being asked to vote on? Proposal 1: : 1. To approve a Plan of Reorganization between the Franklin All Cap Value Fund and the Franklin Small Cap Value Fund. If materials not received: I can resend the materials to you. Do you have an email address this can be sent to? (IF YES: Type email addresses in the notes and read it back phonetically to the Stockholder) (IF NO: Continue with standard script) Can you please verify your mailing address? (Verify entire address, including street name, number, town, state & zip) Thank you. You should receive these materials shortly. Included in the email will be instructions to inform you of the methods available to you to cast your vote, one of which is to call us back at 1-844-700-1421, Monday-Friday 9am- 6pm EST. When & Where: The Special Shareholder's meeting is scheduled to be held at 11:00 am ET, on March 11th, 2016, at The Offices of the All Cap Value Fund's Investment Manager, 55 Challenger Road, Ridgefield Park, NJ 07660. How can I vote? Beneficial Holders: Touch tone voting call 1- 800-690-6903 Log on to www.proxyvote.com and follow the on screen instructions provided. Registered Holders: Touch Tone Voting: Call 1- 800-830-3542 Log on to www.2voteproxy.com/ft and follow the on screen instructions provided. Mail: PROXY TABULATOR PO BOX 55909 BOSTON, MA 02205 9100 Franklin All Cap Value Fund Meeting Date: March 11th, 2016 Inbound Script Toll-Free #: 1-844-700-1421 Greeting: Hello, thank you for calling the Franklin All Cap Value Fund proxy information line. My name is , may I have your name please? Thank you Mr./Ms.. Are you calling regarding the upcoming Special Shareholder's meeting? IF YES: IF NO: The Board of Trustees recommends a vote “FOR” the How may I help you today? (Go to Q&A to answer proposals. any questions.) Would you like to vote along with the Board's If a non-proxy related question, respond: recommendation? Mr./Ms. . I apologize I do not have access to that information; please feel free to call Franklin All Thank you. For the record, would you please state Cap Value Fund directly at 1-800-342-5236. your full name and mailing address? Again, my name is , a proxy voting specialist on behalf of Franklin All Cap Value Fund. Today’s date is and the time is Eastern Time. Mr./Ms. , I have recorded your [FOR] vote, in accordance with the Board’s recommendation with respect to the proposal as set forth in the proxy materials you received and we will be mailing you a written confirmation of your vote within 72 hours. If you wish to make any changes you may contact us by calling 1-844-700-1421. Thank you very much for your participation and have a great day/evening. IF Not sure how to vote, You may cast a FOR vote, an AGAINST vote or an ABSTAIN vote on the proposal. How would you like to cast your vote on the proposals? Thank you. For the record, would you please state your full name and mailing address? Again, my name is , a proxy voting specialist on behalf of Franklin All Cap Value Fund. Today’s date is and the time is Eastern Time. Mr./Ms. , I have recorded your vote to (repeat vote intention) with respect to the proposal as set forth in the proxy materials you received. We will be mailing you a written confirmation of your vote within 72 hours. If you wish to make any changes you may contact us by calling 1-844-700-1421. Thank you very much for your time and your vote. We hope you have a great day/evening. What I am being asked to vote on? Proposal 1: 1. To approve a Plan of Reorganization between the Franklin All Cap Value Fund and the Franklin Small Cap Value Fund. If materials not received: I can resend the materials to you. Do you have an email address this can be sent to? (IF YES: Type email addresses in the notes and read it back phonetically to the Stockholder) (IF NO: Continue with standard script) Can you please verify your mailing address? (Verify entire address, including street name, number, town, state & zip) Thank you. You should receive these materials shortly. Included in the email will be instructions to inform you of the methods available to you to cast your vote, one of which is to call us back at 1-844-700-1421, Monday - Friday 9am- 6pm EST. When & Where: The Special Shareholder's meeting is scheduled to be held at 11:00 am ET, on March 11th, 2016, at The Offices of the All Cap Value Fund's Investment Manager, 55 Challenger Road, Ridgefield Park, NJ 07660. How can I vote? Beneficial Holders: Touch tone voting call 800-690-6903 Log on to www.proxyvote.com and follow the Registered Holders: Touch tone voting call 800-830-3542 Log on to www.2voteproxy.com/ft and follow the on screen instructions provided. Mail: PROXY TABULATOR PO BOX 55909 BOSTON, MA 02205 9100 Franklin All Cap Value Fund Meeting Date: March 11th, 2016 Answering Machine Message Toll-Free #: 1-844-700-1421 AUTOMATED ANSWERING MACHINE MESSAGE Hello, we are calling with an important message on behalf of Franklin All Cap Value Fund. You should have received proxy materials in the mail concerning the upcoming Meeting of Shareholders to be held on March 11th, 2016. Your participation is very important. To vote over the telephone, call toll-free at 1-844-700-1421 and a proxy voting specialist will assist you with voting your shares. Specialists are available Monday through Friday, 9am to 6pm Eastern Time. Voting takes just a few moments and will benefit all shareholders. Thank you for your prompt attention to this matter. Franklin All Cap Value Fund Meeting Date: March 11th, 2016 End Of Campaign Message Toll-Free #: 1-844-700-1421 End Of Campaign Message Thank you for calling the BFDS Proxy Line on behalf of Franklin All Cap Value Fund. The Special Meeting of Shareholders has been held and as a result, this toll free number is no longer in service for proxy related shareholder calls. If you have questions about your Franklin All Cap Value Fund account, please contact your Financial Advisor or call Franklin All Cap Value Fund directly at 1-800-342-5236. Thank you for investing with Franklin All Cap Value Fund.
